                                                Law Firm of
                                       Susan K Marcus LLC
                                 29 Broadway, Suite 1412, New York, NY 10006
                        T: 212-792-5131  F: 888-291-2078 E: susan@skmarcuslaw.com

                                                           May 27, 2021

VIA ECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

In re: United States v. Arguedas (on behalf of Simone Cordero), 20-cr-135 (JMF)

Dear Judge Furman:

I write to request an additional week to file pretrial motions in this case. I have suffered a personal
loss and require additional time to finalize review of discovery, meet with Ms. Cordero, and research
and file motions. The government consents to this request.

Thank you for your consideration of this request.

                                                  Sincerely,




                                                  Susan K. Marcus. Esq.
                                                  Attorney for Simone Cordero



                      The Court extends its condolences to counsel.
                      Application GRANTED. The Clerk of Court is directed
                      to terminate Doc. #405. SO ORDERED.



                                             May 27, 2021
